DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-7, 9, 11, 13-15, 17-19, 21-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1, 13,  and 22, none of the prior art of record teaches, suggests or renders obvious, either alone or in combination, a radio frequency (RF) switch transistor, comprising: a gate stack located within the first recess in the polarization layer and within the second recess in the insulating layer above the channel region, the gate stack comprising a gate electrode, and a composite gate dielectric stack, wherein the composite gate dielectric stack comprises a first large bandgap oxide layer, a low bandgap oxide layer, and a second large bandgap oxide layer, the composite gate dielectric stack conformal to sidewalls of the first and second recesses and a bottom of the first recess in the polarization layer, wherein the low bandgap oxide layer comprises at least one of HfO2, TiO2 and ZrO2, wherein a depth of the first recess controls a threshold voltage (VT) of the RF switch transistor.
Claims 2-4, 6-7, 9, 11, 14-15, 17-19, 21, 23, 25 are also allowed because of their dependency to the allowed base claims 1, 13 and 22 respective.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818